Title: James Madison to Robert M. Patterson, 14 March 1832
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                
                            
                            
                                
                                    
                                
                                Mar. 1832
                            
                        
                        I have recd. your letter of the 7th. & hope my Colleagues will have decided the question it proposes.
                            If it turns on a dispensing power, I do not know that any such belongs to the Ex Committee. But if it be thought that the
                            security agst. a misuse of the indulgence requested by the Students named, be substantially equivalent to the conditions
                            annexed by the law, it is not probable that the Faculty wd. risk any thing by granting it. With great esteem
                        
                            
                                
                            
                        
                    